Exhibit 10.3


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Triple asterisks denote omissions




TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED DISTRIBUTION AGREEMENT


This Tenth Amendment to Second Amended and Restated Distribution Agreement (this
“Amendment”) is between The Medicines Company, a Delaware corporation with
offices at 8 Sylvan Way, Parsippany, NJ 07054 (“MDCO”), and Integrated
Commercialization Solutions, LLC, f/k/a Integrated Commercialization Solutions,
Inc., a California limited liability company with offices at 3101 Gaylord
Parkway, Frisco, TX 75034 (“Distributor”). This Amendment is effective as of
April 30, 2018 (the “Amendment Effective Date”). MDCO and Distributor shall, at
times throughout this Amendment, be referred to individually as a “Party” and
collectively as the “Parties”.


RECITALS


A.
MDCO and Distributor are parties to a Second Amended and Restated Distribution
Agreement effective as of October 1, 2010, as amended by the First Amendment
dated July 1, 2011, the Second Amendment dated September 1, 2011, the Third
Amendment dated April 23, 2012, the Fourth Amendment dated April 29, 2013, the
Fifth Amendment dated September 12, 2013, the Sixth Amendment dated March 1,
2014, and the Seventh Amendment dated March 5, 2015, the Eighth Amendment dated
April, 2016, and Ninth Amendment dated October 3, 2017 (as amended, the
“Agreement”);



B.
Under the Agreement, among other things, MDCO engaged Distributor to perform
distribution services for certain of MDCO’s pharmaceutical products;



B.
MDCO has sold certain products to Melinta Therapeutics, Inc.; and



C.
The Parties now wish to amend the Agreement in certain respects.



AMENDMENT


NOW THEREFORE, the parties agree as follows:


1.
Defined Terms. Capitalized terms in this Amendment that are not defined in this
Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.



2.
Exhibit A-1. Exhibit A-1, added by Amendment 6, is hereby deleted in its
entirety.



3.
Exhibit B. Exhibit B to the Agreement is hereby deleted in its entirety and
replaced with the attached Revised Exhibit B.



3.
Exhibit D. Exhibit D to the Agreement is hereby deleted ion its entirety and
replaced with the attached Revised Exhibit D.



3.
New Section. The following language is hereby added to the Agreement:



MDCO has sold certain product (the “Transferred Product”) to Melinta
Therapeutics, Inc. (“Melinta”) and is transitioning distribution of such
Transferred Product from Distributor. Customers have been instructed to continue
to pay all invoices for product ordered before April 30, 2018 to Distributor.
However, if after April 30, 2018, any customer payments for product purchased
before April 30 are sent to Melinta in error, then, upon proof of such payment,
Distributor may deduct the value of such payment from any amounts due to MDCO.


1

--------------------------------------------------------------------------------






4.
No Other Changes. Except as otherwise provided in this Amendment, the terms and
conditions of the Agreement will continue in full force, nothing in the
Amendment modifies any term or provision in the Agreement or the Continuing
Guaranty.



[Signature Page Follows.]


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.


INTEGRATED COMMERCIALIZATION
SOLUTIONS, INC.
THE MEDICINES COMPANY
By:
/s/ Peter Belden
By:
/s/ Daniel Tokich
Name:
Peter Belden
Name:
_Daniel Tokich         
Title:
President ICS
Title:
SVP Supply Chain
 
 
 
 





3

--------------------------------------------------------------------------------




EXHIBIT B
Product List


Products marked with an “**” shall be automatically removed from this Exhibit B
without further action of either parties on April 30, 2018 or such other date as
MDCO shall provide.


Product Name:                ANGIOMAX® (bivalirudin) for Injection
NDC#:
65293-001-01

Drug Type:
RX

Sellable Package Size:
Carton (10 single use vials)

Dosage Form:
250mg vial

Current WAC Price*:
$[***] per Carton, (*which may change from time to time at MDCO’s sole
discretion)

Case Pack Size
Thirty (30) Cartons

Shipping and Storage Requirements:
20 to 25°C



Product Name:
ANGIOMAX® (bivalirudin) Nova Plus for Injection

NDC#:
65293-004-22

Drug Type:
RX

Sellable Package Size:
Carton (10 single use vials)

Dosage Form:
250mg vial

Current WAC Price*:
$[***] per Carton, (*which may change from time to time at MDCO’s sole
discretion)

Case Pack Size
Thirty (30) Cartons

Shipping and Storage Requirements:
20 to 25°C





Product Name:            Vabomere**
NDC:                    65293-009-06
Drug Type:                RX
Sellable Package Size:
Carton (6 single use vials)

Dosage form:                2g vial
Current WAC Price*
$[***] Carton, (*which may change from time to time at MDCO’s sole discretion)

Case Pack Size:            Twelve (12) Cartons
Shipping and Storage Conditions:     20 to 25°C


Product Name:            Minocin IV 100 mg Inj**    
NDC:                    65293001410
Drug Type:                RX
Sellable Package Size:        Carton (10 single use vials)
Dosage form:                100mg vial


4

--------------------------------------------------------------------------------




Current WAC Price*
$[***] Carton, (*which may change from time to time at MDCO’s sole discretion)

Case Pack Size:            Twelve (12) Cartons
Shipping and Storage Conditions:     20 to 25°C


Product Name:            Orbactiv**
NDC:                    65293001503
Drug Type:                RX
Sellable Package Size:        Carton (3 single use vials)
Dosage form:                400 mg vial
Current WAC Price*
$[***] Carton, (*which may change from time to time at MDCO’s sole discretion)

Case Pack Size:            Thirty (30) Cartons
Shipping and Storage Conditions:     20 to 25°C


5

--------------------------------------------------------------------------------




REVISED EXHIBIT D
Fee Schedule effective April 30, 2018


Products marked with an “**” shall be automatically removed from this Exhibit B
without further action of either parties on April 30, 2018 or such other date as
MDCO shall provide.




Services                                        Fee


A.    Marketing, Sales, Customer Service and Distribution


Fees include the following for the below Products            [***]% of WAC


•
Warehousing Management and Inventory Administration

•
Customer Service / Order Entry

•
Marketing and Distribution Services

•
Invoicing and Accounts Receivable Management

•
Direct Account Set Up

•
Information Technology



Angiomax, Minocin IV**, Orbactiv**, Vabomere**




B.     Contract Pricing (provided in Section 5.4)


MDCO will reimburse Distributor monthly for any MDCO Contract sales administered
as a direct price (anything less than current WAC of the product) at time of
sale. Reimbursement amount to Distributor is current WAC at time of contract
sales minus contract price.


Any direct pricing will be provided by MDCO to Distributor.


C.     Pricing Actions


Distributor shall realize no benefit or penalty from pricing actions. In the
event of a price increase on the Products, Distributor shall deduct the
difference in value of the Products held in Distributor inventory held on the
day prior to the price increase. For example, the day prior to the price
increase the value of the products is $1,000,000 and a 6% price increase raises
the value of the same inventory to $1,060,000 on the same number of units of
Products. Distributor shall deduct the difference, $60,000, from the next
Service Fee.


In the event of a price decrease on the Products, Distributor shall add the
difference in value of the Products held on the Distributor inventory held on
the day prior to the price decrease. For example, the day prior to the price
decrease the value of the products is $1,000,000 and a 6% price decrease lowers
the value of the same inventory to $940,000 on the same number of units of
Products. Distributor shall add the difference, $60,000, to the next Service
Fee.


D.     Storage Fees


Effective October 1, 2014, Distributor will charge a monthly storage fee of
$[***]. On a quarterly basis this fee will go through a true-up process against
actual storage fees incurred.




6